DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III (claims 1-3, 8, 10, 12-14, and 20) in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that applicant does not believe that there is a serious search and/or examination burden on Examiner for the distinct species of the present application.  This is not found persuasive because, as stated in the Office action mailed 2/4/2022, the claims to the different species recite mutually exclusive characteristics of cited species (which were listed in detail in paragraph 3 of the previously mentioned Office action and will not be repeated here) and due to the mutually exclusive characteristics of the species each species requires a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 7, 9, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/2022.
Claims 1-3, 8, 10, 12-14, and 20 are allowable over the prior art of record. The restriction requirement among Species I-VIII, as set forth in the Office action mailed on 2/4/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/4/2022 is partially withdrawn.  Claims 4, 7, 9, 15, directed to Species I no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the restriction requirement is still in effect for Species II and V-VIII as there are no claims dependent upon the allowable independent claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Halit Yakupoglu (Reg. No. 61179) on 17 May 2022.

The application has been amended as follows: 
Claim 1, line 23, “in the mesa surface” is amended to read –in the etched down mesa surface–;
Claim 1, line 24, “the self-aligned” is amended to read –a self-aligned–;
Claim 4, line 8, “oxide and” is amended to read –oxide layer and–;
Claim 10, line 2, “etching the down the” is amended to read –etching down the–;
Claim 20, line 1, “1” is amended to read –19–;
Claim 20, line 2, “p base” is amended to read –p+ base–;
Claim 20, line 4-5, “forming gate, first doped poly silicon layer and the gate poly silicon layer contact windows before metallization.” is amended to read –forming first doped poly silicon layer contact window, gate poly silicon layer contact window, and forming gate electrode by metallization.–.
Allowable Subject Matter
Claims 1-4, 7-10, 12-15, 19, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Bobde et al (US 2016/0172482 and Bobde hereinafter), discloses a method of forming shielded gate trench MOSFET devices, including: providing a silicon layer (303; [0038]) having n type conductivity layer overlying a semiconductor substrate (Fig. 1C; [0038]; 301 is substrate); forming, on a mesa surface of the silicon layer, a plurality of gate trenches (305; [0038]) in an active region, the gate trenches extending orthogonally from the mesa surface toward the semiconductor substrate; forming in each gate trench a gate trench stack (307 and 308; [0038]); forming plugs (dielectric over 308) on top surface of a  poly silicon layer (307; [0045]), which is a gate polysilicon layer, inside the gate trench; forming p body (309; [0038]) and n+ source (311; [0038]) regions of the MOSFET in the mesa surface. Bobde fails to expressly disclose where the plugs are oxide plugs; where the poly silicon layer is doped; etching down the mesa surface to make the mesa surface substantially coplanar with the top surface of the gate polysilicon layer;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813